Case 1:18-CV-01223-RGA Document 23 Filed 10/29/18 Page 1 of 1 Page|D #: 310

§ RatnerPrestla

WE SPEr:.lAleE lN THE L.Aw DF CREATIV\TY®
ANDREW J. KOOPMAN
D!RECT DIAL: 610-993-4217

Emai|: AKoopman@ratnerprestia.com

October 29, 2018

VIA CM/ECF
AND HAND DELIVERY
The Honorable Richard G. Andrews
United States District Court
for the Distriet of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 9
Room 6325
Wilmington, DE 19801-3555

Re: Cabela ’s LLC v. Matlhew Hi,qhbv, Mollv Highbv, and Highbv Outdoors, LLC,
C.A. No. 18-cv-1223-RGA

 

Dear Judge Andrews:

On behalf of Defendants Matthew Highby and Molly Highby, (collectively,
“Defendants”) in the above-referenced action, pursuant to Local Rule 7.1.2(b), enclosed
please i`md the Opinion On Cabela’s LLC’s Motion for a Preliminary Injunction in Cabela ’s
LLC v. Rycm Wellman, et al., C.A. NO. 2018-0607-TMR issued on October 26, 2018 by the
Court of Chancery for the State of Delaware.

Respectfully submitted,
RatnerPrestia
/s/ Andrew J. Koopman

AndreW J. Koopman (No. 5288)

Enclosure

cc: Counsel of Record (via CM/ECF)
Matthew W. Walch, Esq. (via email)

4177637

NEMOL|RS EL||LD|NG 1007 0RANEE STREET SU|TE 205 l F'.0. BUX 1596 WILM|NGTUN, DE 19399

 

'=H 302 778 2500 FX 302 775 2600 l WWW.RATNERFREBT|A.CC|M

